Citation Nr: 0118437	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-01 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinea pedis, with onychomycosis, on appeal from an initial 
grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
cold injury residuals and clubbing of both feet, from June 
12, 1993, to January 11, 1998, on appeal from an initial 
grant of service connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
cold injury residuals and clubbing of both hands, from June 
12, 1993, to January 11, 1998, on appeal from an initial 
grant of service connection.

4.  Entitlement to an evaluation in excess of 10 percent for 
cold injury residuals and clubbing of the right hand, from 
January 12, 1998, to the present, on appeal from an initial 
grant of service connection.

5.  Entitlement to an evaluation in excess of 10 percent for 
cold injury residuals and clubbing of the left hand, from 
January 12, 1998, to the present, on appeal from an initial 
grant of service connection.

6.  Entitlement to an evaluation in excess of 10 percent for 
cold injury residuals and clubbing of the right foot, from 
January 12, 1998, to the present, on appeal from an initial 
grant of service connection.

7.  Entitlement to an evaluation in excess of 10 percent for 
cold injury residuals and clubbing of the left foot, from 
January 12, 1998, to the present, on appeal from an initial 
grant of service connection.

8.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.

9.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently rated as 20 percent disabling.

10.  Entitlement to an effective date earlier than June 12, 
1993, for the granting of service connection for a major 
depressive disorder.

11.  Entitlement to an effective date earlier than June 12, 
1993, for the granting of a 100 percent disability rating for 
a major depressive disorder.  

12.  Entitlement to an effective date earlier than June 12, 
1993, for the granting of service connection for the 
residuals of frostbite of the feet and hands.

13.  Entitlement to an effective date earlier than June 12, 
1993, for the granting of service connection for clubbing of 
the feet and hands.

14.  Entitlement to a compensable evaluation for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active duty from September 1957 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

A hearing was held in Washington, DC, in April 2001, before 
the undersigned, who is the Board member designated by the 
Chairman to conduct that hearing.  A transcript of the 
hearing has been included in the claims folder for review.

The issue of whether the January 23, 1968, rating decision of 
the agency of original jurisdiction contained clear and 
unmistakable error, raised by appellant in his notice of 
disagreement, dated August 2, 1999, has not been adjudicated 
by the RO.  Moreover, the issues of whether "all prior 
decisions by the VA" contained clear and unmistakable error, 
also raised by the appellant in his notice of disagreement, 
dated August 2, 1999, have not been adjudicated by the RO.  
Accordingly, these issues are not in appellate status, and 
are referred to the RO for appropriate action.

In a rating decision of July 1999, the RO granted entitlement 
to service connection for major depressive disorder, 
evaluated as 100 percent disabling.  The effective date of 
this evaluation was June 12, 1993.  The veteran was notified 
of this decision.  In August 1999, he submitted a notice of 
disagreement with the rating decision.  Specifically, he 
voiced his disagreement with not only the effective date 
assigned for his psychiatric disability and back disorder but 
he also disagreed with the effective date assigned for 
frostbite and clubbing of the feet and hands.  Moreover, the 
veteran also expressed disagreement with the evaluation 
assigned for his service-connected hemorrhoid disability.  
However, when the Statement of the Case was issued in 
December 1999, these issues were not listed on it.  When the 
veteran submitted his VA Form 1-9, Appeal to Board of 
Veterans' Appeals, the veteran again expressed disagreement 
with the handling of his case.  Taken in connection with the 
veteran's notice of disagreement, it appears that the veteran 
did intend to dispute the effective date that was assigned 
for the psychiatric condition, the lower back disability, the 
residuals of frostbite to the hands and feet, and clubbing of 
the hands and feet.  It further seems that the veteran also 
intended to dispute the evaluation assigned for his 
hemorrhoid condition.

Accordingly, the veteran must be provided a statement of the 
case on these issues and be given an appropriate period of 
time to respond.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  These issues are to be returned to the Board 
for appellate review only if the veteran submits an adequate 
and timely substantive appeal.  38 C.F.R. §§ 20.200, 20.202, 
20.203, 20.300, 20.301, 20.302 (2000).

Notwithstanding the above, the veteran has come before the 
Board requesting increased ratings for various disabilities.  
A review of the claims folder indicates that since 1993 the 
veteran has received treatment at the VA Medical Centers 
located in Roxbury [Broxton/West Roxbury], Boston, and 
Worcester.  He has also obtained medical care at the Lowell 
VA Outpatient Clinic and the Nashoba Hospital (private).  
Although some of the records from these various treatment 
centers appear in the claims folder, it appears that not all 
of the records have been included for review.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Here, potentially relevant medical records have 
not been obtained by the RO.  Therefore, on remand, the 
veteran should be asked to provide the correct names, 
addresses, and approximate dates of treatment for each 
private and government provider who has treated his various 
conditions since 1993.  Once that information has been 
obtained from the veteran, the RO should request those 
records that are not already included in the claims folder.  
Upon their receipt, they should be included in the claims 
folder for review.

There is a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  Therefore, the veteran should be told 
what information or evidence is needed to substantiate his 
claim.  If any development efforts are unsuccessful, the RO 
should notify the claimant of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action to be taken in connection with the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)).

The veteran was granted service connection for clubbing of 
the toes and fingers in July 1999.  When the RO granted 
service connection for this condition, it combined this 
condition with the veteran's frostbite conditions.  It listed 
the disabilities as follows:

? Cold injury residuals and clubbing of 
both feet, 10 percent from June 12, 
1993, to January 11, 1998.
? Cold injury residuals and clubbing of 
both hands, 10 percent from June 12, 
1993, to January 11, 1998.
? Cold injury residuals and clubbing of 
right hand, 10 percent from January 
12, 1998.
? Cold injury residuals and clubbing of 
left hand, 10 percent from January 12, 
1998. 
? Cold injury residuals and clubbing of 
right foot, 10 percent from January 
12, 1998. 
? Cold injury residuals and clubbing of 
left foot, 10 percent from January 12, 
1998.

When the veteran was notified of the rating, he submitted a 
notice of disagreement and eventually provided testimony 
before the Board concerning his disability.  Unfortunately, 
after reviewing the claims folder, the Board has concluded 
that it does not have enough information concerning the 
disabilities of the feet and hands to adequately issue a 
decision.  That is, it is unclear which symptom and 
manifestation is due to, for example, frostbite of the left 
foot versus clubbing of the left foot.  VA has a duty to 
obtain a medical examination or opinion when such examination 
or opinion is necessary to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  In this instance, the examination 
results would assist the VA in determining whether the 
correct disability rating has been assigned to his hand and 
feet disabilities.  As such, the claim is also remanded for 
the purpose of obtaining additional medical evidence.

Additionally, the issues involving the veteran's 
dermatological, hands, and feet conditions are on appeal from 
the original grant of service connection.  The Court has held 
that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Id., at 126.  With an initial rating, the RO can 
assign separate disability ratings for separate periods of 
time based on the facts found.  Id.  With an increased rating 
claim, ". . . the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
126.  The Court in Fenderson specifically found that a 
supplemental statement of the case that incorrectly treated a 
claim as one for increased evaluation for a service-connected 
condition rather than as a disagreement with the original 
rating awarded could not serve as a statement of the case as 
to the appeal from an initial rating assigned to the service-
connected condition.  Id.  On remand, the RO must comply with 
Fenderson in its phrasing and consideration of the issue on 
appeal.

Therefore, since the veteran had perfected his appeal from 
the initial denial of his claim for an increase, the Board 
has rephrased the issues as shown above.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a duodenal 
ulcer, disabilities of the hands and 
feet, and a lower back disability since 
January 1, 1993.  After securing the 
necessary release, the RO should obtain 
these records.  Of particular interest 
are those records of treatment that 
occurred at the VA Medical Centers in 
Roxbury [Broxton/West Roxbury], 
Worcester, and Boston, and the VA 
Outpatient Clinic in Lowell.  Also of 
interest are any treatment records 
currently located at the Nashoba Hospital 
in Ayer, Massachusetts.  

With respect to VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

If the RO is unable to obtain any private 
treatment records, the veteran and his 
representative should be informed and 
given an opportunity to obtain and submit 
the records.  38 C.F.R. § 3.159(c) 
(2000).

3.  After the RO has obtained all of the 
above-requested-records, the RO should 
schedule the veteran for a orthopaedic, 
podiatry, and neurological examinations; 
said examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
The areas of the body to be examined 
include the lumbar segment of the spine, 
the hands, and the feet.  All necessary 
tests should be conducted, such as range 
of motion studies and strength tests, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  [It is recommended that x-ray 
films of the veteran's hands, spine, and 
feet be accomplished.]  The RO should 
request that the examining orthopaedist, 
podiatrist, neurologist, and the 
radiologist render diagnoses of all 
current pathology of the lumbar segment 
of the spine, hands, and feet found to be 
present and provide a comprehensive 
report, including a complete rational for 
all conclusions reached.

The reports should include a description 
of the effect, if any, of the veteran's 
pain on the function and movement of the 
lumbar segment of the spine, hands, and 
feet.  Specifically, the examiners should 
provide complete and detailed answers in 
the examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (1998).  

(a)  What is the extent of limitation on 
the ability to perform the normal working 
movements of the back, feet, and hands 
with normal excursion, strength, speed, 
coordination, and endurance?  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, along with the 
functional loss, with respect to all of 
these elements.  See 38 C.F.R. § 4.40 
(2000).

(b)  Is any functional loss due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion?  See 38 
C.F.R. § 4.40 (2000).

(c)  Is there any evidence of disuse of 
the lumbar segment of the spine, the 
feet, and the hands, and, if so, what is 
the nature of that evidence, e.g., 
atrophy, the condition of the skin, 
absence of normal callosity or the like?  
See 38 C.F.R. § 4.40 (2000).

(d)  Is there less movement than normal 
in the hands, feet, or lower back and, if 
so, is it due to crepitus, ankylosis, 
limitation or blocking or a combination 
of some or all of these, or some other 
cause?  See 38 C.F.R. § 4.45 (2000).

(e)  Is there weakened movement and, if 
so, is it due to muscle injury, disease 
or injury of peripheral nerves or some 
combination of some or all of these, or 
some other cause?  See 38 C.F.R. § 4.45 
(2000).

(f)  Is there evidence of excess 
fatigability?  See 38 C.F.R. § 4.45 
(2000).

(g)  Is there evidence of incoordination 
of, or impaired ability to execute 
skilled movements smoothly and is this 
the result of pain?  See 38 C.F.R. § 4.45 
(2000).

(h)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the lower back, hands, or 
feet?  See 38 C.F.R. § 4.45 (2000).

(i)  Does the veteran have post-traumatic 
arthritis of the lumbar segment of the 
spine, hands, and feet?

(j)  Which manifestations and symptoms 
involving the hands and feet can be 
directly attributed to frostbite versus 
clubbing?

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examinations.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

4.  The veteran is to be afforded a 
special dermatology examination of the 
feet.  All indicated special studies 
should be accomplished and the examiner 
should set forth reasoning underlying the 
final diagnosis.  Color photographs 
should be taken of any areas affected by 
any found dermatological abnormality.  
The examiner should comment on what 
symptoms and manifestations can be 
attributed to tinea pedis, with 
onychomycosis, and which ones can be 
credited as being the residuals of 
frostbite.  The claims folder and this 
Remand are to be made available to the 
examiner for review before the 
examination.

5.  The veteran is to be afforded a 
special gastrointestinal examination for 
the purpose of ascertaining the current 
nature and extent of his service- 
connected duodenal ulcer.  All indicated 
special studies should be accomplished 
and the examiner should set forth 
reasoning underlying the final diagnosis.  
The claims folder and this Remand are to 
be made available to the examiner for 
review prior to the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results of 
the examinations be typed or otherwise 
recorded in a legible manner for review 
purposes.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  The RO is directed to take any 
additional development and review action 
that may be warranted with respect to the 
veteran's Manlincon-related claims 
[issues 10 - 14].  If these issues are or 
remain denied, the RO should provide him 
and his representative a statement of the 
case, and inform him of the time limit 
within which he must file an adequate 
substantive appeal if he wishes to have 
these issues considered by the Board.

8.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




